Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-19 are pending. Claims 4 have been withdrawn due to non-elected claims. Claims 1-3 and 5-19 have been examined.
It is noted that for Claims 8 and 10-11, (currently Amened) should read ’(currently Amended)”. Appropriate correction is required.

Election/Restriction
Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022. 
Applicant’s election of species of claims 7, 9-12, 15-16 and 19 in the reply filed on 04/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, these elections have been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of claims 4 and 5 regarding the hydrophobic group in the reply filed on 04/25/2022 is acknowledged. The traversal is on the ground(s) that claim 2 claims at least one hydrophilic group and at least one hydrophobic group. Therefore applicants elected one hydrophilic group of claim 3 and one hydrophobic group of claim 5. This argument is found persuasive, therefore claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Applicant's election with traverse of claim 8 regarding the biofluid in the reply filed on 04/25/2022 is acknowledged. The traversal is on the ground(s) that the method of the present disclosure is universal and can use different biofluids.  This is not found persuasive because the biofluids listed in claim 8 have different properties as stated in the office action. The requirement is still deemed proper and is therefore made FINAL.
Please note that applicant can withdraw non-elected species from consideration while still keep them pending without canceling them.

Priority
This application, Serial No. 16/374,713 (PGPub: US20190301985A1) was filed 04/03/2019. This application claims benefit of U.S. Provisional Patent Application 62/652,293 filed 04/03/2018.

Information Disclosure Statements
A signature of the applicant or representative is required in accordance with CFR 1.33, 10.18. Please see CFR 1.4(d) for the form of the signature. It is noted that the signatures of the applicant or representative are missing on two Information Disclosure Statements (IDSs) filed on 04/03/2019, therefore these two IDSs have not complied with CFR 1.33, 10.18. It is suggested that Applicants re-submit these same IDSs as signed and dated versions.
Claim Interpretation
	Claim 1 recites the term “a modified surface”. This term is interpreted using the broadest reasonable interpretation in view of the Specification Par. 34. For example, the modified surface can be silica beads, agarose beads, magnetic beads and/or other solid-phase platform and the beads/platform are coated/modified with a combination of a hydrophilic group and an aromatic hydrocarbon lipophilic or hydrophobic group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “isolating the modified surface containing the bound EV (EV bound surfaces)”. Claim 1 is indefinite with respect to the parenthetical subject matter. It is unclear whether the limitation within the parentheses, (EV bound surfaces), is a positive limitation of the claim. Additionally, if the limitation within the parentheses, (EV bound surfaces), is not a positive limitation, then the term “the EV bound surfaces” lacks antecedent basis. Clarification is required.
Similarly, claims 14 and 16 recites the term “the EV bound surfaces”, if the claim 1 limitation within the parentheses, (EV bound surfaces), is not a positive limitation, then the term “the EV bound surfaces” lacks antecedent basis. Clarification is required.
Claim 12 contains the trademark/trade name “Triton”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solution used in the extraction of internal EV contents, and, accordingly, the identification/description is indefinite.
Claim 17 recites “low-speed centrifugation”. The term “low” is a relative term which renders the claim indefinite. The specification does not provide a standard for what speed would consider “low speed”. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (“Rapid magnetic isolation of extracellular vesicles via lipid-based nanoprobes.” Nature biomedical engineering vol. 1 (2017): 0058).
Regarding claim 1, Wan teaches a method to selectively capture and purify extracellular vesicles from biofluids using lipid affinity-based capture (Abstract: using a lipid nanoprobe (LNP) that enables spontaneous labelling and magnetic enrichment of nanoscale EVs in 15 minutes; nEV isolation from blood plasma from non-small-cell lung-cancer patients), the method comprising: 
providing a modified surface (Fig. 1 and Page 3, 1st. para.: the LNP consists of a labelling probe (LP) and a capture probe (CP); the LP is composed of a lipid tail for nEV membrane insertion, a PEG spacer for increasing reagent solubility, and a biotin tag for subsequent isolation of labelled nEVs;  NeutrAvidin (NA)-coated magnetic sub-micrometer particles (MMPs) serve as the CP); 
mixing the modified surface with a biofluid; selectively binding extracellular vesicles (EV) from the biofluid to the modified surface (Fig. 1 and Page 2, 3rd. para.: the approach involves the labelling of the lipid bilayer of nEVs with a biotin-tagged 1,2-distearoyl-snglycero-3-phosphethanolamine-poly(ethylene glycol) (DSPE-PEG) probe; the labelled nEVs can then be collected by NeutrAvidin (NA)-coated magnetic sub-micrometre particles (MMPs), for subsequent extraction and analyses of nEV cargo);
isolating the modified surface containing the bound EV (EV bound surfaces) (Page 3, 2nd para.: The NA-coated MMPs serve as the CP and enable the enrichment and isolation of nEVs in suspension); and
extracting the EV from the EV bound surfaces (Page 4, 2nd para.: captured nEVs on MMPs can be released through displacement of DSPE-PEG-Desthiobiotin with biotin).

Regarding claims 2 and 3, Wan teaches that the method wherein the modified surface (Page 3, 1st para.: the LNP consists of a labelling probe (LP) and a capture probe (CP)) is coated with a combination of at least one hydrophilic group such as polyethylene oxide (the LP is composed of a PEG spacer (about 45 ethylene oxide units) for increasing reagent solubility) and at least one hydrophobic group (the LP is composed of a lipid tail for nEV membrane insertion).

Regarding claims 10 and 13, Wan teaches that the method further comprising the step of extracting at least one internal EV content including proteins and nucleic-acids (Page 5, 3rd para.: nanoscale extracellular vesicles can also be directly collected by CPs, followed by the extraction and analysis of protein and nucleic-acid cargo).

Regarding claims 14, 15 and 16, Wan teaches that the method further comprising the step of detecting and characterizing EV from the EV bound surfaces using antibodies (Page 5, 2nd para.: proteins in the nEV membrane can also be detected by using LNP-mediated capture and enrichment. Model nEVs from neuroblastoma SK-N-BE(2) cells, breast adenocarcinoma MDA-MB-231 cells, and colon adenocarcinoma SW620 cells were captured and stained with fluorescently labelled anti-CD9 or anti-EpCAM antibodies (Fig. 3b). CD9 is one of the most ubiquitous molecular markers for all EVs(ref. 20), and anti-EpCAM DynaBeads (life technologies) have been widely used for exosome isolation21. EpCAM expression in nEVs from SK-N-BE(2) cells was barely detected, whereas the expression levels for nEVs from MDA-MB-231 and SW620 cells were weak and strong, respectively. On the other hand, the expression levels of CD9 were comparable among nEVs from these three cell lines. These results parallel those of the expression of EpCAM and CD9 determined by immunocytochemistry (Fig. 3b, top)).

Regarding claim 17, Wan teaches that the method further comprising removing cells and large apoptotic bodies from the biofluid with low-speed centrifugation (Page. 9, last para.: the medium was collected and centrifuged at 300g for 5 min to discard cellular detritus).

Regarding claims 18 and 19, Wan teaches that the method further comprising the step of analyzing the EV contents using mass spectrometry (Page. 6: results from liquid chromatography-tandem mass spectrometry (LC-MS/MS) further revealed the relationship between cargo proteins of nEVs collected by ultracentrifugation and by the LNP (Supplementary dataset 3). We compared our LCMS/MS data with a recently published report on 30 key proteins in EVs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (“Rapid magnetic isolation of extracellular vesicles via lipid-based nanoprobes.” Nature biomedical engineering vol. 1 (2017): 0058), as applied to claims 1-2 above, in view of Mitschelen et al. (US8859252B1), as evidenced by Hanada et al. (US20170304787A1).
Regarding claim 5, .Wan teaches the method according to claims 1-2 above.
Wan does not specifically teach that the method wherein the hydrophobic group is phenyl ether.
Mitschelen teaches methods of purifying Prostatic acid phosphatase (PAP) from a mixture comprising PAP (Co. 5, lns. 13-15). In detail, Mitschelen teaches hydrophobic interaction chromatography may be utilized; Hydrophobic interaction chromatography media may comprise a support with a hydrophobic ligand; The support may comprise a base matrix (e.g., cross-linked agarose or synthetic copolymer material) to which hydrophobic ligands are coupled; Exemplary hydrophobic ligands or functional groups include, but are not limited to, … phenyl ether…, and any combination thereof (Col. 11, lns. 39-61).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced the lipid tail as the hydrophobic group of Wan, with a phenyl ether group, as taught by Mitschelen, for the purpose of increasing the affinity to the phospholipid on the surface of EVs, because it is known in the art that the hydrophobic groups such as polyoxyethylene alkyl phenyl ether have affinity to oil/lipid in a molecule as evidenced by Hanada (Hanada, Par. 93) and phenyl ether is a common hydrophobic group used as functional group for hydrophobic interaction as taught by Mitschelen.
One of skill in the art would have a reasonable expectation of success in combining Wan with Mitschelen because both are directed to a method of using a hydrophobic group for capturing target molecules.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (“Rapid magnetic isolation of extracellular vesicles via lipid-based nanoprobes.” Nature biomedical engineering vol. 1 (2017): 0058), as applied to claims 1 and 2 above, in view of Tao (US20140322820A1), as evidenced by Rolla (US20080086211A1).
Regarding claims 6-7, Wan teaches the method according to claims 1-2 above.
Wan does not specifically teach that the method wherein the modified surface includes a dendrimer and the dendrimer further comprising titanium ions.
Tao teaches a method of using soluble phospho-enrichment reagent (Par. 21, Fig. 1).
In detail, Tao teaches (Par. 48 and Fig. 1) that a support structure, such a bead includes surface groups, such as aldehydes, that interact with at least one reactive group (a hydrazine) comprising a dendrimer such as PAMAM dendrimer. A second group on the surface of PAMAM dendrimer includes a functional group such as phosphonate which can be formed by the reaction of a carboxyethyl-phosphoric acid with amine groups of the dendrimer to form a phosphonate group that chelates either or both metal ions and metal oxides. Tao teaches (Par. 44) that one embodiment includes at least one metal oxide that is attached to the dendrimer and that interacts with at least one phosphopeptide, phosphoprotein or phospho-polypeptide including titanium oxide.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wan, to incorporate a dendrimer on the modified surface which comprising titanium ions, as taught by Tao, for the purpose of capture phospho-related molecules, such as phosphate groups on the phospholipids on the surface of EVs through the interaction between titanium and phosphate groups, because It is known in the art that phosphate has a particularly high affinity for titanium as evidenced by Rolla (Rolla, Par. 7).
One of skill in the art would have a reasonable expectation of success in combining Wan with Tao because both are directed to a method of capture phosphor-related molecules using affinity based interaction.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (“Rapid magnetic isolation of extracellular vesicles via lipid-based nanoprobes.” Nature biomedical engineering vol. 1 (2017): 0058), as applied to claims 1 and 10 above, in view of Tao et al. (US20150080248A1).
Regarding claim 8, Wan teaches the method according to claim 1 above. 
Wan does not specifically teach that the method wherein the biofluid is urine.
Tao teaches methods for isolating proteins (Abstract). In detail, Tao teaches that proteins can be extracted from samples contains exosomes (Table 3-4). Tao teaches that samples can be urine (Par. 35).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wan, to use urine as a sample , as taught by Tao, for the purpose of expanding the application range of the method so that various suitable samples as taught by Tao (Pa. 35).
One of skill in the art would have a reasonable expectation of success in combining Wan with Tao because both are directed to a method involving analyzing exosomes.

 Regarding claim 11. Wan teaches the method according to claims 1 and 10 above. 
Wan does not specifically teach that the method wherein the step of extracting is performed using a triethylamine elution.
Tao teaches methods for isolating proteins (Abstract). In detail, Tao teaches that proteins can be extracted from exosomes (Table 3-4). Tao teaches that common elution buffers systems for protein affinity purification include triethylamine buffer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wan, to use a triethylamine buffer to elute the proteins in the EVs, as taught by Tao. It would have been obvious to make the combination because Wan is generic with respect to the method of protein extraction and one skilled in the art would have been motivated to use the appropriate elution reagent for protein extraction.
One of skill in the art would have a reasonable expectation of success in combining Wan with Tao because both are directed to a method of extracting proteins from exosomes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (“Rapid magnetic isolation of extracellular vesicles via lipid-based nanoprobes.” Nature biomedical engineering vol. 1 (2017): 0058), as applied to claim 1 and 10 above, in view of He et al. (US20170001197A1).
Regarding claim 9. Wan teaches the method according to claim 1 above. 
Wan does not specifically teach that the method wherein surfactants are added to the biofluid.
He teaches a microfluidic exosome profiling platform integrating exosome isolation and targeted proteomic analysis (Abstract).
In detail, He teaches (Par. 63) that Tween 20 is a commonly used non-ionic surfactant for immunoassays and has been reported as a buffer additive at low concentrations (0.05%) for exosome processing and analysis; We have tested 1×PBS buffer with Tween 20 at different concentrations (0, 0.01%, 0.1%, 1%) and observed that 0.01% tween 20 can effectively remove non-specific adsorption (FIG. 2) and prevent the formation of bead aggregation and protein/vesicle clumps which otherwise were often observed during magnetic capture without Tween 20 added.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wan, to add surfactants to the biofluid, as taught by He, for the purpose of reducing non-specific adsorption and preventing the formation of bead aggregation and protein/vesicle clumps as taught by He (He, Par. 63).
One of skill in the art would have a reasonable expectation of success in combining Wan with He because both are directed to a method of processing and analyzing exosomes and adding surfactants to the sample would be a simple and straightforward step.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (“Rapid magnetic isolation of extracellular vesicles via lipid-based nanoprobes.” Nature biomedical engineering vol. 1 (2017): 0058), as applied to claims 1 and 10 above, in view of Enderle et al. (Characterization of RNA from Exosomes and Other Extracellular Vesicles Isolated by a Novel Spin Column-Based Method. PLoS One. 2015 Aug 28;10(8):e0136133, listed in IDS dated 4/3/2019).
Regarding claim 12. Wan teaches the method according to claims 1 and 10 above. Wan also teaches that lysis buffer were added to the nEVs (Page 13, 3rd para.). 
Wan does not specifically teach that the method wherein the step of extracting is performed using solutions of Triton.
Enderle teaches a spin column-based method for the isolation of total RNA from EVs in serum and plasma (Abstract). In detail, Enderle teaches using Triton X-100 in wash buffer and lysis buffer for the extraction of total RNA from EVs (Page 6, 2nd and 3rd para.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Wan, to use a Triton buffer to wash and lyse the EVs, as taught by Enderle. It would have been obvious to make the combination because Wan is generic with respect to the wash and lysis buffer used in the process of RNA extraction from EVs and one skilled in the art would have been motivated to use the appropriate wash and lysis buffer for RNA extraction.
One of skill in the art would have a reasonable expectation of success in combining Wan with Enderle because both are directed to a method of extracting RNA from exosomes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             


/REBECCA M GIERE/           Primary Examiner, Art Unit 1641